DETAILED ACTION
Claims 1 - 25 of U.S. Application No. 16592363 filed on 10/03/2019 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/18/2021, 04/21/2021, 12/28/2020, 05/26/2020, 03/19/2020, 02/04/2020, 01/31/2020, 01/31/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: numeral reference (45) in fig. 3, and 13.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 5 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Annis et al. (US 20060119211; Hereinafter, “Annis”) in view of Kimberlin (US 4739208; Hereinafter, “Kimberlin”).
Regarding claim 1: Annis discloses an assembly for a brush holder assembly (10) of an electric machine (title), comprising: a carbon brush (12) including an upper surface (25) and a lower surface (in contact with the slip ring 13) opposite the upper surface (25), one or more lead wires (annotated fig. 3A) extending out of the carbon brush (12) at an insertion point on the upper surface (25); 

    PNG
    media_image1.png
    527
    618
    media_image1.png
    Greyscale


Kimberlin discloses a first cavity (annotated fig. 1) extending into the carbon brush (16,18) from the upper surface at a location spaced away from the insertion point (annotated fig. 2) of the one or more lead wires (20) and unobstructed by the one or more lead wires (20).

    PNG
    media_image2.png
    390
    975
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the brush assembly of Annis with a first cavity extending into the carbon brush from the upper surface at a location spaced away from the insertion point of the one or more lead wires and unobstructed by the one or more lead wires as disclosed by Kimberlin to securely 
Regarding claim 2/1: Annis in view of Kimberlin disclose the limitations of claim 1 and Annis further discloses a spacer (18) coupled to the carbon brush (12), the spacer (18) including a first projection (the pin 17 inserted through a hole in the carbon brush 12; para [0021]) configured to releasably engage (since the pinning is alternative to the glue, the pin 17 merely fitted to the hole, thus releasable, for example by pulling) within the first cavity (the hole in which the pin is fitted).
Regarding claim 5/2/1: Annis in view of Kimberlin disclose the limitations of claim 2 and Annis further discloses that the engagement of the first projection (the pin, the dovetail, the screw; para [0019]) in the first cavity (the hole in the brush top surface) of the carbon brush (12) is configured to retain the spacer (18) in a fixed relationship (since the block 18 is “affixed” as mentioned in para [0019]) with the carbon brush (12).
Regarding claim 6/5/2/1: Annis in view of Kimberlin disclose the limitations of claim 5 and Kimberlin further shows the first projection (the end of the mounting plate 42 embedded in the brush) extends away from a bottom surface (as seen in fig. 1 by a dashed line) of the spacer (mounting plate 42).
Regarding claim 7/6/5/2/1: Annis in view of Kimberlin disclose the limitations of claim 6 and Kimberlin further shows the first cavity (annotated fig. 1-2 above) includes a channel (seen as a dashed line in fig. 1) extending along the upper surface (see the “upper surface in the annotated fig. 1 above) of the carbon brush (16, 18), and wherein the first projection (the end of mounting plate 42 ad inserted into the first cavity) is configured to mate with and insert into the channel (annotated fig. 1-2 above).
Regarding claim 8/7/6/5/2/1: Annis in view of Kimberlin disclose the limitations of claim 7 and Annis further discloses the first cavity includes a first tapered surface (the cavity in the brush corresponding to the dovetail in the block 18), and wherein the first projection (the dovetail in the bottom of the block 18) includes a second tapered surface (the dovetail by definition is “a joint formed by one or more tapered projections on one piece which interlock with corresponding notches or recesses in another”) designed to mate with the first tapered surface of the first cavity (the cavity of the brush).
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Annis in view of and in further view of Cutsforth et al. (US 20080291273; Hereinafter, “Cutsforth”).
Regarding claim 9/2/1: Annis in view of Kimberlin disclose the limitations of claim 2 including a cavity at a location spaced away from the insertion point of the one or more lead wires and unobstructed by the one or more lead wires (ass seen in both Annis and Kimberlin, the block 18 or the mounting plate 42 are both away from the lead wire, thus any projection thereof are also essentially spaced away from the insertion point of the one or more lead wires).
Annis in view of Kimberlin does not disclose a second cavity extending into the carbon brush from the upper surface, wherein the second cavity is spaced away from the first cavity.
Cutsforth shows a spacer (53; fig. 1, and 3A) having a second cavity (annotated fig. 3A below) extending into the carbon brush (24) from the upper surface (fig. 4), wherein the second cavity is spaced away from the first cavity (annotated fig. 4 below).


    PNG
    media_image3.png
    637
    921
    media_image3.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the block of the brush assembly of Annis in view of Kimberlin with a second cavity (by simply providing more than one pin, screw, dovetails, and corresponding cavities in the brush) extending into the carbon brush from the upper surface, wherein the second cavity is spaced away from the first cavity as disclosed by Cutsforth to further ensure secure attachment of the spring block/seat on the brush.
Regarding claim 10/9/2/1: Annis in view of Kimberlin and Cutsforth disclose the limitations of claim 9 and Cutsforth further discloses that the spacer (53) further comprises a second projection (the annotated fig. 3A above) configured to releasably engage (since the marker 50 is reusable; para [0054]) within the second cavity (fig. 1, 3A).
Regarding claim 11/10/9/2/1: Annis in view of Kimberlin and Cutsforth disclose the limitations of claim 10 and Cutsforth further discloses that the first projection and the second projection (seen in the annotated fig. 3A in claim 9 discussion) are designed to engage the carbon brush (24) simultaneously (fig. 1, 3A), and wherein the engagement of the first projection (55) and the second projection (the annotated fig. 3A above) with the first and second cavities of the carbon brush (24) is configured to retain the spacer (53) in a fixed relationship with the carbon brush (24).
Regarding claim 12/11/10/9/2/1: Annis in view of Kimberlin and Cutsforth disclose the limitations of claim 10 and Cutsforth further discloses that both the first projection (55) and the second projection (annotated fig. 3A above) extend away from a bottom surface (fig. 3A) of the spacer (53).
Regarding claim 13/12/11/10/9/2/1: Annis in view of Kimberlin and Cutsforth disclose the limitations of claim 10 and Cutsforth further discloses that the shape of both the first projection (55) and the second projection (annotated fig. 3A above) is designed to mate with the first cavity and the second cavity (as see in fig. 4).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Annis in view of Cutsforth.
Regarding claim 25: Annis discloses an assembly for a brush holder assembly (10) of an electrical device (dynamoelectric machine; title), comprising: 
a carbon brush (12) including an upper surface (25), a lower surface (the annotated fig. 3A below) opposite the upper surface (fig. 3A), and a length (the length between the surface 25 and the lower surface) measured from the upper surface to the 


    PNG
    media_image4.png
    417
    488
    media_image4.png
    Greyscale

 cavity extending into the carbon brush (12; the pin 17 is inserted into a hole in the brush 12; para [0021]) from the upper surface (25) at a location spaced away from the insertion point of the one or more lead wires (since the block 18 is away from the lead wires insertion point as seen in fig. 3A, and thus any pins extended from the block 18 in the brush are away from the lead wires) and unobstructed by the one or more lead wires (since they are away from each other); 
a spacer (block 18) having (the pins such as pin 17, the screws, dovetail disclosed in para [0019], and [0021]); 



Cutsforth discloses a first and second cavities (the annotated fig. 3A below); a spacer (53) having first (55) and second projections (the annotated fig. 3A below) extending from a lower surface of the spacer (53); wherein the first (55) and second projections (the annotated fig. 3A below) are configured to be inserted into the first and second cavities (fig. 1, 3A, and 4) when the lower surface of the spacer (53) is juxtaposed with the upper surface (fig. 1, 3A, and 4) of the carbon brush (24).
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the brush assembly of Annis with the cavity comprises first and second cavities; a spacer having first and second projections extending from a lower surface of the spacer; wherein the first and second projections are configured to be inserted into the first and second cavities when the lower surface of the spacer is juxtaposed with the upper surface of the carbon brush as disclosed by Cutsforth to securely attach the spring block/seat on the brush to prevent detachment or mechanical failure of the block with respect to the brush.



Allowable Subject Matter
Claims 3 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3/2/1: the limitations of claim 3, “… a wear state monitor coupled to the spacer, wherein the wear state monitor is designed to measure an angular displacement of the wear state monitor as the wear state monitor rotates” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claim 4 would be allowable for its dependency on claim 3.
Claims 14 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 14: the limitations of claim 14, “…a wear state monitor positioned within the coiled portion of the spring, the wear state monitor including a sensor, wherein the sensor is configured to measure an angular displacement of the wear state monitor as the wear state monitor rotates; a spacer positioned between the coiled portion of the spring and the upper surface of the carbon brush, the spacer including a first projection extending away from a bottom surface of the spacer; wherein the carbon brush includes a first cavity extending into the carbon brush from the upper surface, and wherein the first cavity receives the first projection therein” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Claims 15 – 24 are allowable for its dependency on claim 14.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20140265675 for Cutsforth discloses a brush wear monitoring apparatus within the spring and a senor placed on the spring having different resistivity correlates to the degree of the coil bending radius.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832